MADDOX, Justice
(concurring specially).
In his dissenting opinion, Justice Butts questions whether this class action was properly certified under the provisions of Rule 23(b)(2), Ala. R. Civ. P. I believe it was. See Sizemore v. Rinehart, 611 So.2d 1064 (Ala.Civ.App.1992), writ quashed, 611 So.2d 1069 (Ala.1993), a case factually similar to this one. The record filed in the Court of Civil Appeals in Sizemore showed that the plaintiffs had requested that the trial court certify the action under the provisions of Rule 23(b)(2), Ala. R. Civ. P., and that the circuit court, in its final certification order, certified the class as a Rule 23(b)(2) class.